     Case: 1:16-cr-00793 Document #: 88 Filed: 10/14/20 Page 1 of 2 PageID #:303

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:16−cr−00793
                                                           Honorable Andrea R. Wood
Michael Persaud
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 14, 2020:


         MINUTE entry before the Honorable Andrea R. Wood as to Michael Persaud:
Telephonic status hearing held on 10/14/2020. Defendant shall file his anticipated Daubert
motion by 10/30/2020. The Government shall respond by 11/20/2020. Defendant shall
reply by 12/4/2020. Defendant shall disclose any experts by 12/21/2020. The parties' joint
statement and motions in limine shall be filed by 1/8/2021. Responses to motions in
limine shall be filed by 1/22/2021. The Government shall be responsible for preparing the
initial draft of the joint pretrial statement for review and input by the Defendant. The
statement shall contain the following: the parties' proposed will−call and may−call witness
lists, including for each witness a concise (i.e., no more than two or three sentences)
description of the witness's role in the case; a proposed statement of the case to be read to
prospective jurors; any changes or special provisions for number or allocation among
multiple defendants of peremptory strikes; joint proposed jury instructions and verdict
form; proposed voir dire questions; a statement of whether the parties agree to make use
of the Jury Evidence Recording System (JERS) to permit the jurors to access documents
admitted into evidence electronically in the jury room; and a list of any stipulations or
uncontested facts upon which the parties agree. The parties shall also submit a Word
version of their proposed jury instructions, verdict forms, and voir dire questions to the
Court's Proposed Order e−mailbox at Proposed_Order_Wood@ilnd.uscourts.gov.
Telephonic status hearing set for 12/15/2020 at 10:00 AM. To ensure public access to
court proceedings, members of the public and media may call in to listen to telephonic
hearings. The call−in number is (888) 557−8511 and the access code is 3547847. Counsel
of record will receive an email 30 minutes prior to the start of the telephonic hearing with
instructions to join the call. Persons granted remote access to proceedings are reminded of
the general prohibition against photographing, recording, and rebroadcasting of court
proceedings. Violation of these prohibitions may result in sanctions, including removal of
court−issued media credentials, restricted entry to future hearings, denial of entry to future
hearings, or any other sanctions deemed necessary by the Court. Without objection, time
will be excluded through and including 2/8/2021 in the interest of justice pursuant to 18
U.S.C. §§; 3161(h)(7)(A) and (B)(iv) to allow reasonable time for investigation and
effective pretrial preparation. Mailed notice (dal, )
  Case: 1:16-cr-00793 Document #: 88 Filed: 10/14/20 Page 2 of 2 PageID #:304




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
